DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is response to amendments filed on 01/29/2021.
Claims 36-61 are pending of which claims 36, 53, 57 and 60 are independent claims, and claims 1-35 are canceled.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims36, 38-39, 41, and 53-61 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180091373 to Manolakos (hereinafter “Manolakos”) in view of US. Pub. 20170048038 to Seo (hereinafter “Seo”)


Regarding claim 36: Manolakos discloses a method, for use in a wireless device in a wireless communication system, for transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and  a second numerology (N2) for transmission of Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio). 

However, Manolakos does not explicitly teach wherein the first and second signals are transmitted with distinct output powers, the method comprising: determining a first ON/OFF mask and a second ON/OFF mask and transmitting the first and second signals based on the determined ON/OFF masks. However, Seo in the same or similar field of endeavor teaches wherein the first and second signals are transmitted with distinct output powers(Seo, see paragraph [0141], a  district power is allocation using a Transmission Power Control (TPC) command for scheduled PUSCH: 3 bits), the method comprising: determining a first ON/OFF mask and a second ON/OFF mask and transmitting the first and second signals based on the determined ON/OFF masks (Seo,  see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

Regarding claim 38: Manolakos discloses the method of claim 36, further comprising obtaining information indicating: the first signal S1 to be transmitted using the first numerology N1 on a first time resource (T1); and a second signal S2 to be transmitted using the second numerology N2 on a second time resource (T2) (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T1) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T2) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).  

Regarding claim 39: Manolakos discloses the method of claim 38, wherein the obtaining information comprises: determining the information autonomously in the Manolakos, see paragraph[0063], the bandwidth used for each carrier spacing may change dynamically to provide diversity based on the adaptation of the numerology according to a predetermined numerology hopping mechanism/algorithm based on the UE ID or location that will indicate which numerology (and which portion of BW) to use at each transmission).

Regarding claim 41: Manolakos discloses the method of claim 40: wherein each numerology N1 and N2 is linked to a frequency subcarrier spacing (SCS); and wherein the determining the relation between the numerologies N1 and N2 comprises determining the relation between a first subcarrier spacing (SCS1) of the first numerology N1 and a second subcarrier spacing (SCS2) of the second numerology N2 used for transmitting signals S1 and S2 respectively (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(SCS1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(SCS2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (SCS2) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).  

Regarding claim 53: Manolakos discloses a method, for use in a network node in a wireless communication system, for receiving, from a wireless device, a first signal (S1) and a second signal (S2) transmitted using a first numerology (N1) and a second numerology (N2) during a first time resource (T1) and second time resource (T2) Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology including a first subcarrier spacing and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology including a second subcarrier spacing and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier spacing may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).

However, Manolakos does not explicitly teach Transmission  using distinct output powers  determining a first ON/OFF mask (M1) and a second ON/OFF mask (M2) based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission. However, Seo in the same or similar field of endeavor teaches Transmission  using distinct output powers (Seo, see paragraph [0141] district power is allocation using a Transmission Power Control (TPC) command for scheduled PUSCH using 3 bits) determining a first ON/OFF mask (M1) and a second ON/OFF mask (M2) based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission (Seo, see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

Regarding claim 54: Manolakos discloses the method of claim 53, further comprising configuring the wireless device with: the first signal S1 to be transmitted at time T1 with numerology N1; and the second signal S2 to be transmitted in time T2 with numerology N2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T1) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio.  

Regarding claim 55: Manolakos discloses the method of claim 53, wherein the determining comprises determining at least a relation between numerology N1, used by the wireless device for transmission of S1 in T1, and numerology N2, used by the UE for transmission of S2 in T2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(dividing T1 into sTTI) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier(S2) spacing(dividing T2 into sTTI) and a second cyclic prefix ratio).  

Regarding claim 56: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach ) the method of claim 53, wherein the determining comprises determining the ON/OFF masks M1 and M2 based on a presence and location of critical signals in S1 and/or S2. However, Seo in the same or similar field of endeavor teaches the method of claim 53, wherein the determining comprises determining the ON/OFF masks M1 and M2 based on a presence and location of critical signals in S1 and/or S2 (Seo, see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask ( M1 and M2) is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period,  see paragraph [0141] district power is allocation using a Transmission Power Control (TPC) command for scheduled PUSCH using 3 bits for transmission of S1 and S2). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

Regarding claim 57: Manolakos discloses a wireless device, configured to operate in a wireless communication system, and configured for transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2), wherein the signals S1 and S2 are transmitted to a network node based on at least the numerologies N1 and N2; and transmit the signals S1 and S2 based on the determined ON/OFF masks M1 and M2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(divide T1 into sTTI) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (divide T2 into sTTI) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio each subframe configured with distinct power for transmission), wherein for transmission a distinct output powers to the wireless device is allocated (Seo, see paragraph [0141] district power is allocation using a Transmission Power Control (TPC) command for scheduled PUSCH using bits  ) comprising: a communication interface; and processing circuitry configured to cause the wireless device to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2) (Seo, see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask (M1 and M2) is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period).

However, Manolakos does not explicitly teach wherein for transmission a distinct output powers to the wireless device is allocated  comprising: a communication interface; and processing circuitry configured to cause the wireless device to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2) . However, Seo in the same or similar field of endeavor teaches wherein for transmission a distinct output powers to the wireless device is allocated (Seo, see paragraph [0141] district power is allocation using a Transmission Power Control (TPC) command for scheduled PUSCH using bits  ) comprising: a communication interface; and processing circuitry configured to cause the wireless device to: determine a first ON/OFF mask (M1) and a Seo, see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask (M1 and M2) is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

Regarding claim 58: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the wireless device of claim 57, wherein the processing circuitry is configured to determine the first and a second ON/OFF masks M1 and M2 further based on a type of signals comprised in S1 and S2, respectively, and the location of symbol(s) comprising the signals. However, Seo in the same or similar field of endeavor teaches the wireless device of claim 57, wherein the processing circuitry is configured to determine the first and a second ON/OFF masks Seo, see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask (M1 and M2) is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period, the allocation of power to the subframes for transmission of signals S1 or S2 ( Seo, see paragraph [0141], power is allocation using a Transmission Power Control (TPC) command for scheduled PUSCH using 3 bits  ). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

Regarding claim 59: Manolakos discloses the wireless device of claim 57, wherein the processing circuitry is further configured to obtain information indicating: a first signal S1, to be transmitted using a first numerology N1 on a first time resource T1; and a second signal S2 to be transmitted using a second numerology N2 on a second time resource T2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).  

Regarding claim 60: Manolakos discloses a network node, configured to operate in a wireless communication system, and configured to receive a first signal (S1) and a second signal (S2) transmitted using a first numerology (N1) and a second numerology (N2) during a first time resource (T1) and second time resource (T2), wherein S1 and S2 are transmitted using distinct output powers from a wireless device Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).

However, Manolakos does not explicitly teach network node comprising: a communication interface; and processing circuitry configured to cause the network node . However, Seo in the same or similar field of endeavor teaches network node comprising: a communication interface; and processing circuitry configured to cause the network node to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission ( Seo, see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power(M1 and M2), and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

Regarding claim 61: Manolakos discloses the network node of claim 60, wherein the processing circuitry is further configured to configure the wireless device with: the first signal S1 to be transmitted at time T1 with numerology N1; and the second signal S2 to be transmitted in time T2 with numerology N2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio.   


Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180091373 to Manolakos (hereinafter “Manolakos”) in view of US. Pub. 20170048038 to Seo (hereinafter “Seo”) and the combination of Manolakos and Seo is further combined with US. Pub. 20180191462 to Kwon (hereinafter “Kwon”).

Regarding claim 37: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 36, wherein the determining the first and a second ON/OFF masks comprises determining the first and the second ON/OFF masks based on a type of signal.However, Seo in the same or similar field of endeavor teaches the method of claim 36, wherein the determining the first and a second ON/OFF masks comprises determining the first and the second ON/OFF masks based on a type of signals Seo, ,  see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power, and an OFF power measurement period is defined as at least one subframe interval except for a transient period, an ON power is defined as the average power of one subframe except for a transient period).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve greater efficiency by reducing inter-symbol interference by using extended CP (Seo; [0063]).

However, Manolakos does not explicitly teach the method of claim 36 comprised in the first and/or second signals, respectively, and a location of symbol(s) comprising the signals. However, Kwon in the same or similar field of endeavor teaches the method of claim 36 comprised in the first and/or second signals, respectively, and a location of symbol(s) comprising the signals( Kwon, see paragraph [0082] the symbol location or numerology from which the symbol location is identified, can be determined as follows: (1) using cyclic prefix correlation in the time domain to estimate received numerologies; (2) determining SCS locations in the frequency domain in order to estimate received numerologies; and/or (3) combining the two methods, either by weighting or other means, to determine received numerologies). In view of the 

Regarding claim 40: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 38, wherein the determining the first and a second ON/OFF masks. However, Seo in the same or similar field of endeavor teaches the method of claim 38, wherein the determining the first and a second ON/OFF masks (Seo, ,  see paragraphs[0234-0235],FIG. 19, a general ON/OFF time mask is defined as an interval observed when output power is turned on from OFF power to ON power and an interval observed when output power is turned off from ON power to OFF power).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Seo into Manolakos’s system/method because it would allow the extended CP may be used to reduce inter-symbol interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have  (Seo; [0063]).

However, Manolakos does not explicitly teach the method of claim 38, determining a relation between the numerologies N1 and N2 and the presence of critical signals in S1 and S2. However, Kwon in the same or similar field of endeavor teaches the method of claim 38, determining a relation between the numerologies N1 and N2 and the presence of critical signals in S1 and S2 (Kwon, see paragraph [0082] in order for blind detection of the symbol location or numerology from which the symbol location is identified, can be determined as follows: (1) using cyclic prefix correlation in the time domain to estimate received numerologies; (2) determining SCS locations in the frequency domain in order to estimate received numerologies; and/or (3) combining the two methods, either by weighting or other means, to determine received numerologies).  In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Kwon within the system of Manolakos because it would allow FFT computation using previous computation.. Furthermore, all references deal with same field of endeavor, thus modification of Manolakos  by Seo  as modified by Kwon  would have been to achieve FFT computation with reduced complexity and efficient computation using previous computation for the current computation as disclosed in Kwon para 0067.

Claims 42-52 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180091373 to Manolakos (hereinafter “Manolakos”) in view of US. Pub. 20170048038 to Seo (hereinafter “Seo”) and the combination of Manolakos and Seo is further combined with WO. Pub. 2018058398, to Wang (hereinafter “Wang”).

Regarding claim 42: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and no critical signals are present in S1 or S2, the wireless device: places all transients caused by transmission of S1 outside of T1 or in an end of T1; and places all transients caused by transmission of S2 at a start of T2, inside T1. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and no critical signals are present in S1 or S2, the wireless device: places all transients caused by transmission of S1 outside of T1 or in an end of T1; and places all transients caused by transmission of S2 at a start of T2, inside T1(WANG, assuming the inequality SCS1<SCS2 indicates the T1>T2, in T2 there are more symbols than in T1 and S1 affected by power transition than S2 ( see Table 1, how power transition from power on to power off vice versa affects the signal), see paragraph [0004] a period or transient time is set to be 20us that is required for power ON and OFF to transition , this period is needed for start of a transmission and end of the transmission, as shown in Fig. 1A and Fig. 1B, and depending on the transmission channel type, the transient time needs to be implemented within a subframe (within the period between the timing for starting a subframe and the timing for ending the subframe, as shown in the left 20 us transient period in Fig. 1A) or out of a subframe (out of the period between the timing for starting a subframe and the timing for ending the subframe, as shown in the right 20 us transient period in Fig. 1A), such transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S1’s transient time at the end of  T1 causes an interference on S2 signal at the beginning of T2 because S1 and S2 are consecutive subcarrier spacing and effect of interference cause by the transient time depends on size of the subframe, there are cases were subframe spacing with a certain size affected more than others, please see Table 1 for more information and see paragraph [0051], FIG. 6B ). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 43: Manolakos discloses the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and a critical signal is present in the last symbol of S1, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2 (WANG, see Table 1 and paragraph [0004], FIG. 1 A-B, 2A, this claim is related to claim 42 except that critical signal is carried by S1 and user data is carried by S2, the transient signal may be produce by both S1 and S2, and because SCS1< SCS2, the signal in S2 may be less affected than S1 it symbol size and applicant is not using the legacy RAN, and it is assume RAN4 is used and this RAN already defined the transient time and  see paragraph [0051], FIG. 6B).

Regarding claim 44: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and a critical signal is present in S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1.However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and a critical signal is present in S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1 ( WANG, since SCS1<SCS2  the claim is the same as claim 42 except S2 is carrying critical signal and less affected by transient time than S1 and S1 is transmitting user data,  see Table 1 for more information, see paragraph [0004], FIG. 1 A-B, 2A, transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time is at the beginning of T2 and end of T1  and inside T1 , the  transient time affects S1 more than S2 because of its size (see Table 4), here RAN4 is used and  see paragraph [0051], FIG. 6B ).  In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 45: Manolakos discloses the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and multiple critical signals are present in S1, then, if the number of adjacent uplink symbols for transmission of critical signals > a threshold (WANG, see paragraph[0007], Table 1,  the transient time n shortened TTI case has a TTI shortened than a threshold which is for example 1ms, for example,  transmitting 2 or 7 orthogonal frequency division multiplexing (OFDM) symbols in a downlink subframe, from table 1 for 2 symbol sTTI case, the ratio of transient time over an sTTI is around 30% which is quite large and may heavily impact performance of desired signal reception), the wireless device place all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2, otherwise at end of T1 WANG, SCS1<SCS2  indicates T1>T2, and more sTTI are in T2, the more sub spacing uses the less transient time effect on the signal in S2 see Table 1 and  see paragraph [0004] FIG. 1 A-B, 2A, a  transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 at the end of T1 because S1 and S2 are consecutive subframe spacing and effect of interference cause by the transient time depends on size of the subframe, there are cases were subframe spacing with a certain size affected more than others, please see Table 1 and  see paragraph [0051], FIG. 6B).  

However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and multiple critical signals are present in S1, then, if the number of adjacent uplink symbols for transmission of critical signals > a threshold, the wireless device place all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2, otherwise at end of T1. However, Wang in the same or similar field of endeavor teaches WANG, see paragraph[0007], Table 1,  the transient time n shortened TTI case has a TTI shortened than a threshold which is for example 1ms, for example,  transmitting 2 or 7 orthogonal frequency division multiplexing (OFDM) symbols in a downlink subframe, from table 1 for 2 symbol sTTI case, the ratio of transient time over an sTTI is around 30% which is quite large and may heavily impact performance of desired signal reception), the wireless device place all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2, otherwise at end of T1 WANG, SCS1<SCS2  indicates T1>T2, and more sTTI are in T2, the more sub spacing uses the less transient time effect on the signal in S2 see Table 1 and  see paragraph [0004] FIG. 1 A-B, 2A, a  transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 at the end of T1 because S1 and S2 are consecutive subframe spacing and effect of interference cause by the transient time depends on size of the subframe, there are cases were subframe spacing with a certain size affected more than others, please see Table 1 and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was 

Regarding claim 46: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and no critical signals are present in S2, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and no critical signals are present in S2, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2 WANG, SCS1>SCS2 indicates T2 >T1, S1 is less affected by transient time than S2 (see Table) and  see paragraph [0004] FIG. 1 A-B, 2A, because SCS1>SCS2 please see Table 1 to see the effect of the number symbols in a subframe spacing, a  transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 at the end of T1 because S1 and S2 are consecutive subframe  and also the same transient time may affect S2 itself on symbols that are receiving transmission and the effect of interference cause by the transient time depends on size of the subframe since S1 size more than S2 and less affected by transient time,  please see Table 1 and  see paragraph [0051], FIG. 6B).  In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 47: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and at least one critical signal is present in both S1 and S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1 . However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and at least one critical signal is present in both S1 and S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1 inside T1, or at start of T2, inside T2, or partly in the end of T1 and start of T2 based on the relevance of the critical signals contained in S1 and S2 T2( WANG, SCS1>SCS2 indicates S2 is affected by transient time than S1 because of its size, see Table  1, see paragraph [0004] FIG. 1 A-B, 2A, a transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 and S1 at end of T1 causes interference on S1 but S2 is more affected by the resulting interference more than S1 for reason indicated in Table 1, there are cause both S1 and S2 affected  by the transient time form themselves, this is about ON/OFF of the subframe power effect on the signal during start and end of transmission, the time for this is called transient time and defined for RAN4 to be 20us and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be 

Regarding claim 48: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 47, wherein, when multiple critical signals are present in S1, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1, inside T1. However, Wang in the same or similar field of endeavor teaches the method of claim 47, wherein, when multiple critical signals are present in S1, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1, inside T1( WANG, [0007],  transient time for S1 and S2  is reserved for both start and end of a shortened TTI (sTTI) and it is set to 20us in RAN4 and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by 

Regarding claim 49: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2, the wireless device: places all transients caused by transmission of S1 in end of T1; and places all transients caused by transmission of S2 at start of T2, inside T2, or inside T1, or partly inside T1 and partly inside T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2, the wireless device: places all transients caused by transmission of S1 in end of T1; and places all transients caused by transmission of S2 at start of T2, inside T2, or inside T1, or partly inside T1 and partly inside T2 WANG, see paragraphs [0004],  [0007],  transient time for S1 and S2  is reserved at start and end of a shortened  T1 and T2 and  it is set to  20us in RAN4, and because transient time is place either at the start of a subframe or end of a subframe, when  subframes are next to each other, for example, T1 and T2, the transient time for T1 is at the end of T1 and the transient time at the start of T2 seems they are related but they are not, the effect of each is reception of S2 and S2 respectively, equality  SCS1 = SCS2 indicates both S1 and S2 equally affected by the transient time, see Table 1 and  see paragraph [0051], FIG. 6B). In view of 

Regarding claim 50: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S1 containing one or more critical signals, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S1 containing one or more critical signals, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2 (WANG, see paragraphs [0004],  [0007],  the size of S1 and S2 is equal, both S1 and S2 are equally affected by the transient time, for example, S1 and S2, the transient time for S1 is at the start and end of T1 and for S2 the transient time is  at the start and end of T2, the end of S1 is connected with beginning of S2,  which the end of T1 interferes with the beginning of T2, affecting the reception each other and  S1 and S2 equally and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 51: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S2 containing a critical signal, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S2 containing a critical signal, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1 WANG, see paragraphs [0004],  [0007],  the size of S1 and S2 is equal, both S1 and S2 are equally affected by the transient time, for example, S1 and S2, the transient time for S1 is at the start and end of T1 and for S2 the transient time is  at the start and end of T2, the end of S1 is connected with beginning of S2,  which the end of T1 interferes with the beginning of T2, affecting the reception each other and  S1 and S2 equally. Note the only difference is S2 is carrying high power and see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 52: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and both S1 and S2 containing at least one critical signal, the wireless device places all transients caused by transmission of S1 and by transmission of S2 in a symbol not containing any critical signal. However, Wang in the same or similar field of endeavor  WANG, see paragraphs [0004],  [0007],  transient time for S1 and S2  is reserved for both start and end of T1 and T2 and it is set to 20us in RAN4, and because transient time is place either at the start of a subframe or end of a subframe, when  subframes are next to each other, there is transient time placed in the subframe  predefined to be at the beginning and end of a subframe and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Seo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Seo as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Seo  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. See below:

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the prior art fails to disclose different ON/OFF masks for different numerologies as recited in the independent claims. Accordingly, for 

Examiner respectfully disagrees with applicant regarding the above statement; Manolakos discloses the method of identification of numerology, Manolakos in paragraphs [0072-0078 ], FIG. 10 discloses receiving codes for available numerologies in a network deployment and this code exactly indicate the time interval associated with a numerology configured for a UE; receiving an indication of a first numerology for a first time period ( see paragraph[0051] and FIG. 3; receiving a first transmission in a first time period, using a first numerology including a first subcarrier spacing and a first cyclic prefix ratio; receiving an indication of a second numerology for a subsequent time period; receiving, in the subsequent time period, a second transmission using a second numerology including a second subcarrier spacing and a second cyclic prefix ratio; generally, the UE may transmit using the selected numerology for a current time period. If however a high spectral efficiency is not needed on the uplink, then the UE may choose not to adapt the numerology and could signal or negotiate this with the single base-band unit (BBU).

Applicant argues that Seo discloses the general concept of an ON/Off mask. Fig. 19A reproduced below illustrates the general idea of an ON/OFF mask. As shown in Fig. 19A, the ON/OFF masks 9 of 11 situations when there are changes in the power, such as when the wireless device switches between channels having different transmit power levels. Seo, however, does not consider or even mention a communication system with mixed numerology. Therefore, Seo does not disclose having different ON/OFF masks for different numerologies. 


 Examiner respectfully indicates that Seo is indicating power on/off for the time interval with its symbols where the numerology specifically configured for a time interval with symbol(s) is located. As well known in the relevant art a numerology is associated with time interval and symbol, which Manolakos is disclosing in paragraph 0051 and FIG. 3, and Seo is managing the power for this time interval with its symbols.


Applicant argues that in the Office Action, the Examiner argues that it would be obvious to modify Manolakos to use ON/OFF masks as taught by Seo. This argument is an oversimplification. Even assuming that ON/OFF masks as described in Seo could be incorporated into a mixed numerology system as taught by Manolakos, there is nothing in either reference to suggest that different ON/OF masks should be used for different numerologies as recited in the claims. More particularly, neither Manolakos nor Seo give any reason for using different ON/OFF masks for different numerologies. 

Examiner respectfully would like to elaborate, first a UE or any user of the numerology does not view the different numerology applied on the data, it sees only those numerologies associated with the time interval and symbol that belongs to the user(Manolakos, see paragraph [0051], FIG. 3), and accomplish this, the user receives a code (Manolakos, see paragraph[0073]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477